
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 429
		IN THE HOUSE OF REPRESENTATIVES
		
			October 11, 2011
			Mr. Duncan of South
			 Carolina submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Western Hemisphere should be included in the
		  Administration’s 2012 National Strategy for Counterterrorism’s Area of
		  Focus, with specific attention on the counterterrorism threat to the
		  homeland emanating from Iran’s growing presence and activity in the Western
		  Hemisphere, and for other purposes.
	
	
		Whereas Iran is using the Iranian Islamic Revolutionary
			 Guard Corps (IRGC), the IRGC’s Qods Force, and Hezbollah as tools of statecraft
			 to further its geostrategic and geopolitical objectives in the Western
			 Hemisphere, specifically in Venezuela; the Tri-border area of Paraguay,
			 Argentina, and Brazil; Bolivia; Ecuador; Nicaragua; Chile; Cuba; and Mexico.
			 Hezbollah has also established a presence in the United States and
			 Canada;
		Whereas officials from the IRGC’s Qods Force have been
			 working in concert with Iran’s chief global terrorist proxy, Lebanese
			 Hezbollah, since the 1990s;
		Whereas a 2009 Department of State Country Report on
			 Terrorism found that Hezbollah is the most technically capable terrorist group
			 in the world with thousands of supporters, several thousand members, and a few
			 hundred terrorist operatives;
		Whereas Iran has opened 6 embassies in South America over
			 the last 5 years;
		Whereas the IRGC’s Qods Force stations operatives in
			 foreign embassies, charities, and religious and cultural institutions to build
			 relationships with local populations, often building on existing socioeconomic
			 ties with the Lebanese Diaspora;
		Whereas these networks operated by Hezbollah and the
			 IRGC’s Qods Force encompass more than 80 operatives in at least 12 countries
			 throughout the region;
		Whereas Hezbollah’s chief sponsors, Iran and Syria, have
			 been forging relationships with the governments in Latin America to achieve
			 state cover and effective immunity for their activities, and Hezbollah has
			 established a working relationship with the Revolutionary Armed Forces of
			 Colombia (FARC);
		Whereas in August 2010, Jamal Yousef, a member of the
			 Syrian military, was charged in New York for his alleged involvement in a
			 narco-terrorism conspiracy to sell weapons to FARC in exchange for between
			 7,000–8,000 kilograms of cocaine;
		Whereas the indictment stated that the weapons were
			 stolen from Iraq and being stored in Mexico at the home of Yousef’s relative,
			 who according to Yousef, is a member of Hezbollah.;
		Whereas Iran has used Hezbollah in Latin America to engage
			 in fundraising, money laundering, recruitment, training, drug and arms
			 trafficking, counterfeiting, forging travel documents, pirating software and
			 music, assessing global banking facilities, ports and airports, mining rare
			 earth minerals and other materials in support of its nuclear objectives;
		Whereas Iran seeks to use its base in Latin America to
			 undermine United States interests;
		Whereas the Bolivarian states (Venezuela, Ecuador,
			 Bolivia, and Nicaragua) have expressed their intention to assist Iran in
			 breaking international sanctions by announcing at a 2010 joint press conference
			 in Tehran their determination to continue and expand their economic ties
			 to Iran with confidence that Iran can give a crushing response
			 to the threats and sanctions imposed by the West and
			 imperialism.;
		Whereas the Bolivarian states’ relationship to Hezbollah
			 in Latin America is bound by a common aim to asymmetrically defeat the United
			 States;
		Whereas the doctrine of Asymmetrical Warfare adopted by
			 these groups explicitly embraces the use of weapons of mass destruction,
			 massive civilian casualties as acceptable collateral damage, and the underlying
			 belief that the acquisition of nuclear weapons to destroy the United States is
			 a moral or religious imperative;
		Whereas Iran’s presence in Latin America through its proxy
			 Hezbollah presents incalculable risk to the security of the United States
			 because Hezbollah is the most effective, well-structured, and militarily
			 proficient terrorist group in existence with a host of skills and abilities to
			 support their objectives;
		Whereas Hezbollah’s 1980 fatwa explained its rationale for
			 engaging in drug production and trafficking: It explicitly stated that it was
			 making these drugs for Satan—America and the Jews. If we cannot kill
			 them with guns we will kill them with drugs.;
		Whereas in 2009, Dutch authorities on the Caribbean island
			 of Curacao arrested 17 suspects on drug-trafficking charges;
		Whereas the authorities accused the suspects of funneling
			 part of their profits directly to Hezbollah through informal banking mechanisms
			 like the Hawala system;
		Whereas there is an established connection between Iran
			 and Mexican drug cartels: In 2008, El Universal reported that the Mexican
			 Sinaloa drug cartel was sending elite assassins to train on weapons and
			 explosives with Islamic radicals in Iran;
		Whereas Hezbollah has demonstrated its ability to
			 cooperate with Mexican drug cartels to utilize smuggling techniques and routes
			 in order to bring drugs and people into the United States;
		Whereas sophisticated narco-tunneling resembling the types
			 used by Hezbollah in Lebanon have been found along the United States-Mexican
			 border, and arrested Mexican gang members entering the United States with Farsi
			 tattoos also support a Hezbollah influence;
		Whereas in 2008, Salim Boughader Mucharrafille was
			 sentenced to 60 years in prison after being arrested in 2002 by Mexican
			 authorities on charges of organized crime and immigrant smuggling;
		Whereas Salim Boughader Mucharrafille was a Mexican of
			 Lebanese descent who reportedly smuggled 200 people, including Hezbollah
			 supporters into the United States;
		Whereas in 2005, a Lebanese man named Mahmoud Youssef
			 Kourani pled guilty to providing material support to Hezbollah after crossing
			 the Mexican border illegally into the United States and driving his car all the
			 way to Dearborn, Michigan;
		Whereas since the fall of 2008, at least 111 suspects of a
			 Hezbollah-linked international network of drug traffickers and money launderers
			 have been arrested in Drug Enforcement Administration operations;
		Whereas the Administration’s 2011 Strategy for
			 Counterterrorism did not include the Western Hemisphere in its Area of
			 Focus; and
		Whereas in October 2011, the Federal Bureau of
			 Investigation and the Drug Enforcement Administration disrupted a plot
			 involving Iranian-American, Manssor Arbabsiar, the IRGC, and a member of the
			 Zetas Mexican drug cartel to assassinate the Saudi Arabian ambassador to the
			 United States with a bomb and subsequent bomb attacks on the Saudi and Israeli
			 embassies in Washington, DC and in Buenos Aires: Now, therefore, be it
		
	
		That—
			(1)it is the sense of
			 the House of Representatives that there exists significant cause for concern
			 and further investigation of potential counterterrorism threats from Iran’s
			 growing presence and influence in the Western Hemisphere;
			(2)in order to
			 effectively assess the risk to the United States homeland, the Administration
			 should—
				(A)include the
			 Western Hemisphere in the Administration’s 2012 National Strategy for
			 Counterterrorism’s Area of Focus with specific attention on the
			 counterterrorism threat to the homeland emanating from Iran’s growing presence
			 and activity in the Western Hemisphere; and
				(B)utilize an
			 existing counterterrorism taskforce to be led by the Department of Homeland
			 Security and ensure that representatives of the Department of Homeland
			 Security, the Department of State, the Federal Bureau of Investigation, the
			 Drug Enforcement Administration, the Central Intelligence Agency, the National
			 Counterterrorism Center, and the appropriate intelligence agencies are members
			 of the taskforce; and
				(3)the taskforce
			 referred to in paragraph (2)(B)—
				(A)should
			 examine—
					(i)the
			 presence and activities of Iran, the Iranian Islamic Revolutionary Guard Corps
			 (IRGC), the IRGC’s Qods Force, and Hezbollah in the Western Hemisphere,
			 including within the United States;
					(ii)the
			 relationship of Iran, the IRGC, the IRGC’s Qods Force, and Hezbollah with the
			 governments in the Western Hemisphere;
					(iii)the relationship
			 of Iran, the IRGC, the IRGC’s Qods Force, and Hezbollah with drug trafficking
			 organizations; and
					(iv)the
			 fundraising efforts of Iran, the IRGC, the IRGC’s Qods Force, and Hezbollah in
			 the Lebanese Diaspora in Latin America; and
					(B)should submit to
			 Congress not later than 120 days after the date of the adoption of this
			 resolution a report that contains a comprehensive counterterrorism and
			 counter-radicalization strategy to defend United States geostrategic interests
			 and defeat Iranian interests in the Western Hemisphere.
				
